Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7, 9, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,117,939 (Haddock).
With respect to claim 1, Haddock shows an overhead storage unit, comprising: an elongated guide member (2) having a first horizontal segment (3) mountable within an overhead storage area (below ceiling 33), a second vertical segment (1) mountable below the overhead storage area, the second vertical segment (1) offset from the first horizontal segment (3) by about 900 (Fig.1),  and a curved segment (5, Fig.1) extending between the first and second segments, the guide member including guide sections (4, Fig.2) being laterally spaced apart from each other; and a storage container (41, Fig.1) having at least a first wall (43, Fig.1), the storage container mountable to the guide member and displaceable therealong to be raised and lowered between a stored position and an accessible position (Fig.1), the first wall (43) having a plurality of rotatable guide bodies (49, 51) being laterally spaced apart and each guide body being displaceable along one of the guide sections to displace the storage container between the stored and accessible positions, the first wall disposed at least partially within the overhead storage area  (Fig.1) and having a first orientation to define a bottom surface of the storage container in the stored position (Fig.1, when container 41 is at horizontal segment 3 under the ceiling 33), and the first wall disposed below the overhead storage area and having a second orientation different from the first orientation in the accessible position (Fig.1, when container 41 is on vertical segment 1).  
With respect to claim 2, wherein the second orientation (accessible/vertical position) of the first wall (43) is offset from the first orientation (storage/horizontal position) by about 900  (Fig.1). 
With respect to claim 3, wherein the first wall (43, Fig.1) lies horizontally within the overhead storage area in the stored position (Fig.1), and is disposed upright below the overhead storage area in the accessible position (Fig.1).  
With respect to claim 4, wherein a leading one of the guide bodies (49, Fig.1) is disposed adjacent to the curved segment (5) of the guide member when the storage container is in the stored position (Fig.1).  
With respect to claim 5, wherein said leading one (49) of the guide bodies is disposed on a downwardly curved portion (5) of the curved segment when the storage container is in the stored position to bias the storage container downward (Fig.1).  
With respect to claim 6, further comprising a motor  assembly (89, 85) having a motor (89) drivingly engaging at least one displacement member (81, 93), said displacement member (81) being mounted to the storage container (41) to displace the storage container between the stored and accessible positions.  
With respect to claim 7, wherein the motor (89) includes a tubular motor and said displacement member (81, 93) includes a motor cable (93) woundable about an outer surface of the tubular motor (Fig.4).  
With respect to claim 9, wherein the guide sections are guide rails (4, 4, Fig.2, Col.3 lines 9-15) and the plurality of rotatable guide bodies (49, 51) includes a plurality of guide wheels each being displaceable along one of the guide rails, at least one of the guide wheels (49) being disposed on a downwardly curved portion (5) of the curved segment of a corresponding guide rail when the storage container is in the stored position to bias the storage container downward (Fig.1).  
With respect to claim 10, wherein the first wall (43) interconnects with at least a second wall (110, Fig.1) and is perpendicular thereto, the second wall (110) being oriented upright (Fig.1) and the first wall (43) being oriented horizontally within the overhead storage area when the storage container is in the stored position, and the second wall (110) being oriented horizontally and the first wall being oriented upright below the overhead storage area when the storage container is in the accessible position (Fig.1).  
With respect to claim 21,  wherein the first wall (43, Fig.1) interconnects with a second wall (110) of the storage container and is perpendicular to the second wall (Fig.1), the first and second walls delimiting an interior of the storage container, the storage container being open along a front portion thereof in the accessible position (vertical position) to provide access to the interior.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,117,939 (Haddock) in further view of US Patent 6,733,095 B1 (Rieb).
	With respect to clam 11, Haddock does not teach it is a hermetically-sealed interior. Rieb shows a hermetically sealed interior (col.1 lines 16-18). It would have been obvious to one having ordinary skill in the art to hermetically seal the storage unit of Haddock, such as shown by Rieb, in order to protect the items within the storage container.  
5.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,117,939 (Haddock) in further view of US Patent 5,758,782 (Rupert).
	 With respect to claim 12, Haddock shows a unit comprising: an overhead storage area (underneath ceiling 33, Fig.1); and an overhead storage unit, comprising: an elongated guide member (2) having a first horizontal segment (3) fixedly mounted within the storage area, a second vertical segment (1) fixedly mounted below the storage area, the second vertical segment offset from the first horizontal segment by about 900 (Fig.1), and a curved segment (5, Fig.1) extending between the first and second segments, the guide member including guide sections (4, Fig.2) being laterally spaced apart from each other; and a storage container (41, Fig.1) having at least a first wall (43), the storage container mounted to the guide member (2) and displaceable therealong to be raised and lowered between a stored position and an accessible position, the first wall (41) having plurality of rotatable guide bodies (49, 51) being laterally spaced apart and each guide body (49 and 51) being displaceable along one of the guide sections to displace the storage container between the stored and accessible positions, the first wall (43) disposed within the storage area and having a first orientation to define a bottom surface of the storage container in the stored position (Fig.1, on part 3), and the first wall disposed below the storage area and having a second orientation different from the first orientation in the accessible position (on section 1, Fig.1).  
With respect to claim 12, Haddock doesn’t explicitly disclose the unit is a residential living unit. Rupert shows a residential living unit (15) with an overhead storage unit (16) in a storage area (between 25 and 26). It would be obvious to use the storage unit of Haddock in a residential living unit, such as shown by Rupert, in order to provide compact storage that can be used within the confines of a closet/living unit without taking up floor space.  
With respect to claims 13, 14, 15, and 16, modified Haddock shows the claimed subject matter as discussed in claims 2, 5, 6, and 10.
With respect to claim 17, the combination shows (Rupert) the storage area (between 25 and 26, Fig.3) is above a closet and is concealed from view by the storage container (16, Fig.2) when the storage container is in the stored position. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637